                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEWIS FRANCIS SMITH,                               Case No. 18-cv-07133-EMC
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL WITH LEAVE
                                   9             v.                                         TO AMEND
                                  10     VICKI HENNESSY, et al.,                            Docket No. 1
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                      I.         INTRODUCTION
                                  14          Lewis Francis Smith, an inmate at the San Francisco County Jail, filed this pro se civil
                                  15   rights action under 42 U.S.C. § 1983. In his complaint, he alleges that Sheriff Hennessy ought to
                                  16   be held liable “in the same way as are the individual officers who are on the scene inflicting
                                  17   constitutional injury” that he does not describe. Docket No. 1 at 3. His complaint is now before
                                  18   the court for review under 28 U.S.C. § 1915A.
                                  19                                           II.    DISCUSSION
                                  20          A federal court must engage in a preliminary screening of any case in which a prisoner
                                  21   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28
                                  22   U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any
                                  23   claims which are frivolous, malicious, fail to state a claim upon which relief may be granted, or
                                  24   seek monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b).
                                  25   Pro se pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d
                                  26   696, 699 (9th Cir. 1990).
                                  27          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a
                                  28   right secured by the Constitution or laws of the United States was violated and (2) that the
                                   1   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                   2   U.S. 42, 48 (1988).

                                   3          The complaint does not state a claim upon which relief may be granted. The complaint has

                                   4   no factual details and instead alleges only that there has been an unidentified “constitutional

                                   5   injury.” Docket No. 1 at 3. Although a complaint “does not need detailed factual allegations, . . .

                                   6   a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than

                                   7   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do. .

                                   8   . . Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                   9   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted).1 A complaint must

                                  10   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. Mr.

                                  11   Smith’s complaint does not allege facts sufficient to plausibly show the violation of a right secured

                                  12   by the Constitution or laws of the United States by any defendant.
Northern District of California
 United States District Court




                                  13          Leave to amend is granted so that Mr. Smith may file an amended complaint that proffers

                                  14   enough facts to state a claim for relief that is plausible on its face. Mr. Smith is cautioned that he

                                  15   must provide a full statement of his claims in his amended complaint. The Court will not read

                                  16   through exhibits to the complaint or amended complaint to piece together a claim for a plaintiff.

                                  17          In his amended complaint, Mr. Smith must allege facts showing his entitlement to relief

                                  18   from each and every defendant who he proposes to hold liable on the claim. Mr. Smith may name

                                  19   as defendants those individuals whose acts or omissions caused the violation of his rights under

                                  20   the Constitution or laws of the United States. He must be careful to allege facts showing the basis

                                  21   for liability for each individual defendant. He should not refer to them as a group (e.g., “the

                                  22   defendants”); rather, he should identify each involved defendant by name and link each of them to

                                  23   his claim by explaining what each defendant did or failed to do that caused a violation of his

                                  24

                                  25   1
                                         This requirement that the pleader allege enough facts to state a claim to relief that is plausible on
                                  26   its face stems from the rule that a complaint must allege “a short and plain statement of the claim
                                       showing that the pleader is entitled to relief,” as required by Federal Rule of Civil Procedure
                                  27   8(a)(2) “Specific facts are not necessary; the statement need only . . . give the defendant fair
                                       notice of what the . . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S.
                                  28   89, 93 (2007) (citations and internal quotation marks omitted).

                                                                                          2
                                   1   constitutional rights. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988) (liability may be

                                   2   imposed on individual defendant under § 1983 only if plaintiff can show that defendant

                                   3   proximately caused deprivation of federally protected right).

                                   4                                       III.     CONCLUSION

                                   5          For the foregoing reasons, the complaint is dismissed for failure to state a claim upon

                                   6   which relief may be granted. Leave to amend is granted so that Mr. Smith may attempt to allege

                                   7   one or more claims in an amended complaint. The amended complaint must be filed no later than

                                   8   April 26, 2019, and must include the caption and civil case number used in this order and the

                                   9   words AMENDED COMPLAINT on the first page. Mr. Smith is cautioned that his amended

                                  10   complaint must be a complete statement of his claims. See Lacey v. Maricopa County, 693 F.3d

                                  11   896, 928 (9th Cir. 2012) (en banc) (“For claims dismissed with prejudice and without leave to

                                  12   amend, we will not require that they be repled in a subsequent amended complaint to preserve
Northern District of California
 United States District Court




                                  13   them for appeal. But for any claims voluntarily dismissed, we will consider those claims to be

                                  14   waived if not repled.”) Failure to file the amended complaint by the deadline will result in the

                                  15   dismissal of the action.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: March 29, 2019

                                  20

                                  21                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
